Supplemental Agreement
 
Whereas, Xi’an TCH Energy Technology Co., Ltd. (hereinafter as “Xi’an TCH”), the
borrower, entered into a Jingu Trust (2010) No.2-1 Capital Trust Loan Agreement
under Jingu·CREG No.1 Recycling Economic Collective Trust Plan (hereinafter as
“Trust Loan Agreement”) with China Jingu International Trust Co., Ltd
(hereinafter as “Jingu”), the Lender, on August 18, 2010. Pursuant to the Trust
Loan Contract, Xi’an TCH drew down the loan in the principal amount of RMB50
million on January 30, 2011;
 
Whereas, based upon the negotiation among Xi’an TCH, Jingu and another
beneficiary of the Trust Plan—Kent International Industrial (Shenzhen) Limited
(hereinafter as “Kent”), parties agree to amend Trust Loan Agreement and
terminate Trust Loan Agreement prior to its expiration date.
 
All parties have reached the following agreements on the changes and amendments
to the Trust Loan Agreement:
 
Article I  Early Repayment
 
All parties agree Xi’an TCH shall repay the entire loan principal of RMB50
million under Trust Loan Agreement together with accrued interests due and other
payables in one lump sum into the following account designated by Jingu before
December 16, 2011:
 
Account name: China Jingu International Trust Co., Ltd
 
Account number: xxxxxxxxxxxxxxxxxxxxxxxxx
 
Bank of deposit: Xi’an City Commercial Bank, South City Branch
 
Xi’an TCH agrees to pay interest to Jingu Trust at 18% per annum.
 
The repayment obligation by Xi’an TCH is subject to such principal, interests
and other payables arrive to above bank account of Jingu before the end of
working day of December 16, 2011.

 
Article II  Effect of termination
 
In consideration of Trust Loan Agreement and Note Purchase Agreement (the “Note
Purchase Agreement”) by China Recycling Energy Corporation (“CREG”) and China
Cinda (Hong Kong) Asset Management Co., Ltd (“Cinda”) and other parties on
August 18, 2010 constitute as one transaction, Xi’an TCH’s obligations under
Trust Loan Agreement shall be terminated if the following conditions have been
satisfied:
 
1. This Agreement becomes effect upon execution by authorized representatives of
all parties;
 
2. Xi’an TCH has paid back principal and interests under Trust Loan Agreement in
full and on time according to Article I of this Agreement; and

 
1

--------------------------------------------------------------------------------

 
 
3. CREG has signed supplemental agreement with Cinda to amend Note Purchase
Agreement and relevant agreements and has signed relevant agreement on financial
arrangement for the implementation of the supplemental agreement. To avoid
ambiguity, agreements and financial arrangement mentioned herein are limited to
Supplemental Agreement, Certificate For Additional Collateral, Financial
Arrangements for Certain Overseas Payment, Personal Guarantee by Ku Guohua and
Guarantee by Shanghai TCH entered by relevant parties on December 9, 2011.
 
Article III  Default Event and the Remedy
 
If Xi’an TCH fails to repay the principal, interests and other payables in full
and on time according to the Article I of this Supplemental Agreement, it shall
be charged a penalty for the unpaid amount at a rate of 23% per annum for each
day of the amount is overdue.
 
The rights and remedies of Jingu and Kent under Trust Loan Agreement remain
valid and effective before Xi’an TCH repays the principal, interest and other
payables on time and in full according to Article I of this Supplemental
Agreement.
 
Article IV Miscellaneous
 
The expenses and costs arising out of execution this Supplemental Agreement
shall be undertaken as follows:
 
1. The expenses and costs (including but not limited to attorney fees, travel
expense and processing fees for changing of the registration) arising out the
execution of this Supplemental Agreement by Cinda, Kent and Jingu shall be borne
by themselves, respectively;
 
2. The expenses (including but not limited to all expenses for termination of
all guarantee agreement under Trust Loan Agreement) arising out of the execution
of this Supplemental Agreement by Xi’an TCH shall be borne by Xi’an TCH itself;
 
3. If there is any litigation, enforcement costs or related attorney fees and
travel expenses of Cinda, Jingu and Kent caused by Xi’an TCH’s not paying the
amount due according to this Supplemental Agreement, Xi’an TCH shall pay such
expenses upon its receiving the notice from such party, unless the court decides
otherwise. If Xi’an TCH fails to pay such expenses on time and in full according
to the notice, it shall also pay a delay fee at a rate of 18% per annum.
 
Article V Cited Terms
 
Unless otherwise stipulated in this Supplemental Agreement, Article 12 and
Article 13 of Trust Loan Agreement apply to this Supplemental Agreement, as
integral part of this Supplemental Agreement.
 
The Mortgage Guarantee Contract, Share Pledge Agreement, Accounts Receivable
Pledge Agreement and its Registration Agreement, Ku Guohua Personal Guarantee
Contract,    Shanghai TCH Guarantee Contract and Account Supervision Contract
under the Jingu·CREG No.1 Recycling Economic Collective Trust Plan, which were
executed on the same day of the Trust Loan Agreement, shall be automatically
terminated and canceled on the date when all the outstanding amount under this
Supplemental Agreement are paid.

 
2

--------------------------------------------------------------------------------

 
 
For the purpose of releasing the above guarantees, per request of Xi’an
TCH,  Jingu shall issue letters of authorization and/or notary documents that
are required to release/cancel above agreements or contracts to Xi’an TCH or its
assigned entity or person immediately.
 
In Witness Whereof, all parties have agreed and executed this agreement.

 
3

--------------------------------------------------------------------------------

 
 
Signing page of Supplemental Agreement of Trust Loan Agreement
 
Borrower (Official seal): Xi’an TCH Energy Technology Co., Ltd
 
Legal representative or authorized representative (Signature)
 
Lender (Official seal): China Jingu International Trust Co., Ltd
 
Legal representative or authorized representative (Signature)

 
December 9, 2011

 
4

--------------------------------------------------------------------------------

 